Title: To James Madison from Richard Forrest, 25 April 1822
From: Forrest, Richard
To: Madison, James


                
                    Dear Sir,
                    Washington April 25th. 1822
                
                The enclosed letter came by this day’s Mail with those for the Dept of State, which I hasten to forward.
                My Son Julius, wrote me a few days ago, that he was desirous of collecting all the materials in his power, relative to the Society which has been established in Virginia commemorative of the first landing of our ancestors at James Town, as a similar one is about to be formed in Maryland, to celebrate the landing of those at St. Mary’s. He has understood that two orations have been delivered on the occasion to which he alludes, one of which was by your late nephew, and thinks it probable that you may possess a copy of one or both—in which case he begs you will have the goodness to loan them to him for a short time, when, if you wish it, they shall be safely returned.
                The present weather is highly favorable to the growing crop of wheat, but there never was, in th⟨e⟩ recollection of the oldest inhabitant so miserable a prospect as at the present time. On this day three week⟨s⟩ I rode through Montgomery County, and not half the whea⟨t⟩ I saw, will pay the expense of reaping. Tobacco bears a good price. The Crops at Marlbro, and Queen Ann have been in brisk demand at 5 and 7 dollars for the second quality, and 8 and 10 for first.
                Congress are about adjourning, an event most anxiously looked for by every Inhabitant of this place. Pray offer my best respects to Mrs. Madiso⟨n⟩ in which Mrs. Forrest, Sally and Mary join, and believe me dear [Sir], most sincerely your obt Serv
                
                    Richd. Forrest
                
            